REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art is the patent to Kurian US Patent No. 7,902,127 as set forth in the non-final rejection dated 11/13/2020. Kurian teaches Applicant’s claimed acrylic acid and acrylamide monomers in the creation of a hydrolyzable particle having those monomers. Kurian uses as a non-labile crosslinking agent methylene bisacrylamide (C7H10N2O2) and Applicant’s claims require formula (IIb), when R=H; N,N 1,2 dihydroxyethylene(bisacrylamide) (C8H12N2O4). While it is known in other prior art to crosslink acrylic acid and acrylamide monomers and while Applicant’s claimed crosslinker is also known in the art there is no teaching or suggestion to use Applicant’s claimed crosslinker to crosslink an acrylic acid and acrylamide monomer. 
Claim 37 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 48-56, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 48-56 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES R NOLD/Examiner, Art Unit 3674